     Case 3:19-cv-00854-MMA-KSC Document 46 Filed 03/04/21 PageID.486 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JANE LOOMIS, on behalf of herself, all               Case No. 19-cv-854-MMA (KSC)
      others similarly situated, and the general
12
      public,                                              NOTICE AND ORDER PROVIDING
13                                        Plaintiff,       TENTATIVE RULING RE: MOTION
                                                           FOR FINAL APPROVAL OF CLASS
14    v.                                                   SETTLEMENT, ATTORNEYS’ FEES
15                                                         AND COSTS, AND SERVICE
      SLENDERTONE DISTRIBUTION, INC.,
                                                           AWARD
16                                      Defendant.
17                                                         [Doc. No. 43]
18
19          Jane Loomis, on behalf of herself, all others similarly situated, and the general
20    public, (“Plaintiff”) has a motion for final approval of the class settlement, attorneys’ fees
21    and costs, and a class representative service award currently set for hearing on Monday
22    March 8, 2021 at 2:30 P.M. Having reviewed Plaintiff’s filings, the Court tentatively
23    GRANTS Plaintiff’s motion.
24          The Court tentatively finds that the proposed settlement of this class action is fair,
25    reasonable, and adequate for final approval pursuant to Federal Rule of Civil Procedure
26    23(e), that the proposed settlement appears to be the product of serious, informed, arms-
27    length negotiations, and that the settlement was entered into good faith.
28

                                                       1
                                                                                  19-cv-854-MMA (KSC)
     Case 3:19-cv-00854-MMA-KSC Document 46 Filed 03/04/21 PageID.487 Page 2 of 2



 1          The Court also tentatively finds that Class Counsel’s requested attorneys’ fees in
 2    the amount of $59,060.20 and costs in the amount of $939.80 are reasonable.
 3          The Court also tentatively finds that Plaintiff’s requested service award for work
 4    performed as the class representative in the amount of $10,000 is reasonable.
 5          The Court shall issue a written ruling addressing the motion in due course.
 6          IT IS SO ORDERED.
 7
 8    Dated: March 3, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               19-cv-854-MMA (KSC)
